DETAILED ACTION
Applicant’s response of 4/28/2021 has been entered and considered. Upon entering amendment and examiner’s amendment below, claims 1, and 7 have been amended. As a result, the previous rejection has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John A. Castellano on 5/5/2021.
1. (Currently Amended) A power system for feeding power into a vertical
transportation arrangement, the power system comprising:
a first interface for connecting to a primary power source;
a second interface for connecting to a secondary power source; and
a controller configured to,
determine a minimum level other than a zero level for energy available from the secondary power source based on an amount of energy needed for a rescue run of the vertical transportation arrangement, and
control feeding of power from the primary power source and the secondary power source to a motor for driving the vertical transportation arrangement such that at least some of the power used by the motor during normal operation is fed from the secondary power source while always maintaining the energy available from the secondary power source at or above the minimum level by

(ii) planning trips for the vertical transportation arrangement in view of always maintaining the normal operation.
7. (Currently Amended) A method of controlling a power system for feeding
power into a vertical transportation arrangement, the power system including a first
interface for connecting to a primary power source and a second interface for connecting 
to a secondary power source, the method comprising:
determining a minimum level other than a zero level for energy available from the
secondary power source based on an amount of energy used for a rescue run of the
vertical transportation arrangement, and
controlling feeding of power from the primary power source and the secondary
power source to a motor driving the vertical transportation arrangement such that at
least some of the power used by the motor during normal operation is fed from the
secondary power source while always maintaining the energy available from the
secondary power source at or above the minimum level by (i) adjusting
the minimum level for the energy available from the secondary power source level based
on a load of the vertical transportation arrangement and (ii) planning trips for the
vertical transportation arrangement in view of always maintaining 
secondary power source at or above the minimum level during the normal operation.
Allowable Subject Matter
Claims 1-3, 5-9, 11-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “control feeding of power from the primary power source and the secondary power source to a motor for driving the vertical transportation arrangement such that at least some of the power used by the motor during normal operation is fed from the secondary power source while always maintaining the energy available from the secondary power source at or above the minimum level by (i) adjusting the minimum level for the energy available from the secondary power source level based on a load of the vertical transportation arrangement and (ii) planning trips for the vertical transportation arrangement in view of always maintaining the energy level from the secondary power source at or above the minimum level during the normal operation.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
Independent claim 7 recites similar limitations as in independent claim 1 and is therefore indicated as allowable for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/               Examiner, Art Unit 2836                       

/HAL KAPLAN/               Primary Examiner, Art Unit 2836